DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1-7, 9-10, 18-21, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burkhart et al. Patent No. US 5,656,093.
	Regarding claim 1, Burkhart discloses a workpiece support, comprising: an electrostatic chuck (ESC) having a support surface [Fig. 1, 104 having a support surface 102]; and one or more standoffs [Fig. 1, 112], selectively coupled to the support surface; wherein the one or more standoffs are operable to support a workpiece [Fig. 1, 116] at a predetermined standoff distance from the support surface [abstract, col. 2 lines 9-20; col. 3, col. 4].
	Regarding claim 2, Burkhart discloses that the one or more standoffs define a gap between the support surface and the workpiece [Fig. 1, the support membe rs 112 define a gap between the support surface 101 and the wafer 116].
	Regarding claim 3, Burkhart discloses that the electrostatic chuck comprises one or more electrodes [Fig. 1, electrodes 106] positioned below the support surface, 
Regarding claim 4, Burkhart discloses that the support surface is electrically insulative [col. 4 lines 38-39 indicates that the support surface is fabricated of a ceramic material, which is electrically insulated].
Regarding claim 5, Burkhart discloses that the electrostatic chuck comprises one or more gas orifices associated with the support surface, wherein the one or more gas orifices are fluidly coupled to the gap [col. 4 lines 41-44; helium gas is pumped into the space 114 of Fig. 1]. 
Regarding claim 6, Burkhart further comprises a gas source operable to supply a gas to the gap between the workpiece and support surface via the one or more gas orifices [Fig. 2, port 120]. 
 	Regarding claim 7, Burkhart discloses that the support surface is substantially planar [Fig. 1, 102 is planar] and is devoid of protrusions extending therefrom [Fig. 1, the top surface 102 does not have protrusions extending therefrom].
	Regarding claim 9, Burkhart discloses that the one or more of standoffs are removably coupled to the support surface [Fig. 1, the support members 112 can be removed from the support surface].
claim 10, Burkhart discloses that the one or more standoffs comprise a resilient material [Fig. 1, the spacing mask is fabricated of a stainless steel material; col. 5 lines 35-37].
Regarding claim 18, Burkhart discloses that the one or more standoffs are comprised of a material operable to withstand high temperatures ranging between approximately 50 C and approximately 600 C without substantial degradation or compression [col. 4 lines 10-15].
Regarding claim 19, Burkhart discloses that the one or more standoffs are comprised of a material having a hardness that is less than a hardness of the workpiece [col. 1; lines 22-26; lines 61-63].
Regarding claim 20, Burkhart discloses that the one or more standoffs are formed in a predetermined shape when viewed perpendicular to the support surface, wherein the predetermined shape is one of a rounded shape, circular shape [Fig. 2, 112 are circular shape], ovular shape, polygonal shape, and a freeform shape. 
	Regarding claim 21, Burkhart discloses that the one or more standoffs are positioned on the support surface based on predetermined criteria [Fig. 1 and Fig. 2; the support members 112 form a predetermined pattern].
	Regarding claim 25, Burkhart discloses that the workpiece support comprises one or more of a thermal workpiece support operable to heat and/or cool the workpiece [col. 4 lines 40-60]. 

Claims 1, 8-9, 11-12, 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parkhe et al. Patent No. US 7,824,498.  
	Regarding claim 1, Parkhe discloses a workpiece support, comprising: an electrostatic chuck (ESC) having a support surface [Fig. 1, 109 having a support surface 26]; and one or more standoffs [Fig. 1, 22], selectively coupled to the support surface; wherein the one or more standoffs are operable to support a workpiece [Fig. 1, 104] at a predetermined standoff distance from the support surface [abstract].
Regarding claim 8, Parkhe discloses that the support surface is substantially planar and comprises a plurality of mesas [Fig. 1, a plurality of mesas 112 extending a protrusion distance of 140] extending a protrusion distance from a planar region of the support surface, wherein the protrusion distance is less than the standoff distance. 
Regarding claim 9, Parkhe discloses that the one or more of standoffs are removably coupled to the support surface [Fig. 1, the support members 22 can be removed from the support surface].
Regarding claim 11, Parkhe discloses that the one or more standoffs comprise a non-metallic material [Fig. 1, 112 are made of ceramic material].
	Regarding claim 12, Parkhe discloses that the one or more standoffs comprise an adhesive operable [Fig. 1, 140] to selectively couple the one or more standoffs to the support surface. 
	Regarding claim 27, Parkhe discloses an electrostatic chuck [Fig. 1, 109] comprising one or more removable standoffs [Fig. 1, 112 are attached by an adhesive . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Burkhart et al. Patent No. US 5,656,093.
	Regarding claim 17, Burkhart discloses that there is a standoff distance between the bottom surface of the wafer and the support surface of the electrostatic chuck, but does not explicitly disclose that the standoff distance is between approximately 0.001 inches and approximately 0.005 inches.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the distance between approximately 0.001 inches and 0.005 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Allowable Subject Matter
Claim 13-16, 22-24, 26, and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	The following is an examiner’s statement of reasons for allowance of claims 14 and 26: The prior art does not disclose that the one or more standoffs comprise a polyimide film. This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
	The following is an examiner’s statement of reasons for allowance of claim 15: The prior art does not disclose that the one or more standoffs comprise an electrically insulative film.  This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
	The following is an examiner’s statement of reasons for allowance of claim 16: The prior art does not disclose that the one or more standoffs have a low thermal conductivity. This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
The following is an examiner’s statement of reasons for allowance of claim 22: The prior art does not disclose that the one or more standoffs and the support surface have similar dielectric strengths. This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
The following is an examiner’s statement of reasons for allowance of claim 23:  The prior art does not disclose that the one or more standoffs are spaced along the support surface in a predetermined pattern, and wherein the one or more standoffs are 
The following is an examiner’s statement of reasons for allowance of claim 24: The prior art does not disclose that the one or more standoffs are initially comprised of a liquid that is applied to the support surface and subsequently cured on the support surface. This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
The following is an examiner’s statement of reasons for allowance of claim 28: The prior art does not disclose that the one or more removable standoffs comprise an electrically insulative film, and wherein an adhesive selectively couples the electrically insulative film to the surface of the electrostatic chuck. This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659.  The examiner can normally be reached on M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/Primary Examiner, Art Unit 2836